AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amended and Restated Executive Employment Agreement (the "Agreement") is
made as of October 20, 2005 (the "Effective Date"), and amends and restates in
its entirety the Executive Employment Agreement dated May 9, 2005 (the "Original
Date"), between Staktek Holdings, Inc., a Delaware corporation (the "Company"),
and Wayne R. Lieberman ("Executive").

 

WHEREAS, the Company desires to retain the services of Executive as President
and Chief Executive Officer;

 

WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions of Executive's employment by the Company and to address certain
matters related to Executive's employment with the Company;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:

 

1. Employment. Effective on the Effective Date and subject to the terms and
conditions of this Agreement, the Company agrees to employ Executive as its
President and Chief Executive Officer, and Executive agrees to perform the
duties associated with that position diligently and to the reasonable
satisfaction of the Company's Board of Directors. From the Effective Date until
termination of this Agreement, Executive will devote Executive's full business
time, attention and energies to the business of the Company. Executive will
report to the Board of Directors of the Company, and will comply with the
reasonable directives, policies, and guidelines established by the Company's
Board of Directors from time to time.

 

2. Term and Termination.

 

(a) Term. Executive will be employed under this Agreement for an initial term of
three (3) years (the "Initial Term"), beginning on the Effective Date. This
Agreement shall renew for successive one (1) year periods after the completion
of the Initial Term unless either party gives written notice of termination at
least forty-five (45) days prior to the expiration of the Initial Term, or any
renewal term. As set forth in Section 3(d), upon termination by the Company
without Cause, Executive shall be entitled to Severance Benefits. In the event
the Initial Term or any subsequent renewal term expires and the Agreement is no
longer in effect, the only provision that shall survive is Section 8 and Section
3 to the extent that there are any amounts payable to Executive.

 

(b) Termination. Notwithstanding the foregoing, either party may terminate this
Agreement at any time, with or without Cause (defined below), by giving written
notice of termination to the other party. Upon termination, neither party will
have any continuing obligation to the other party, except that the provisions of
Sections 3(c), 3(d), 5, 7 and 8 and, to the extent not theretofore paid or
provided in respect of services rendered prior to the date of termination, the
provisions of Section 4, will survive any termination of this Agreement and will
remain in effect in accordance with their terms.

 

(c) Cause. For purposes of this Agreement, a termination of employment is for
"Cause" if the termination occurs because of Executive's: (i) unauthorized use
or disclosure of the confidential information or trade secrets of the Company,
which use or disclosure causes, or could reasonably be expected to cause,
material harm to the Company; however, Company confidential information or trade
secrets does not include any information that has become publicly known and made
generally available through no wrongful act of Executive, or information already
known to Executive prior to entering into this Agreement. Further, disclosure of
confidential information or trade secrets made in the ordinary course of the
Company's business under a non-disclosure agreement and in the best interest of
the Company shall not be deemed an unauthorized use or disclosure; (ii)
conviction of, or plea of "guilty" or "no contest" to, a felony or any crime
involving moral turpitude; (iii) willful misfeasance or gross misconduct in the
performance of Executive's duties; (iv) substance abuse that in any manner
materially interferes with the performance of Executive's duties; (v) chronic
absence from work for reasons other than illness; or (vi) failure to perform
Executive's assigned duties, after receiving written notice from the Company,
which shall be based on reasonable grounds relating to failure to perform, and
an opportunity of at least thirty (30) days or whatever additional time may be
reasonably necessary, not to exceed ninety (90) days, to correct any such
failure and/or dispute the original notice. Although the foregoing are an
exclusive list of the grounds for terminating Executive's employment for
"Cause," it is expressly understood that the Company, or any acquirer or
successor of the Company, may terminate Executive's at-will employment for
reasons that do not constitute "Cause." A termination without "Cause" includes
not only involuntary terminations by the Company, but also voluntary
terminations by Executive resulting from either: (a) a reduction in employment
status, duties, compensation or benefits; or (b) a change in location of
employment outside of a fifty (50)-mile radius of the Company's current
principal office, without Executive's consent.

 

3. Compensation.

 

(a) Beginning on the Effective Date, and thereafter during the term of
Executive's employment, the Company will pay Executive a base salary at the rate
of $25,000 per month ($300,000 annualized) (the "Base Salary"), payable in
accordance with the standard payroll practices of the Company in effect from
time to time. All of Executive's compensation under this Agreement will be
subject to deduction and withholding authorized by Executive or required by
applicable law. Salary adjustments will be determined by the Board of Directors,
in its sole and absolute discretion, on at least an annual basis; however, under
no circumstances may Executive's salary be reduced below the Base Salary without
his consent.

 

(b) Beginning on the Effective Date, Executive will be eligible to participate
in the Company's Bonus Incentive Plan on substantially the same terms as other
executives of the Company. Executive's maximum potential payout under the
program is 120% of Executive's annual base salary. Executive is entitled to a
minimum bonus payment of $25,000 per quarter for each quarter beginning with the
second quarter of 2005 and ending with the first quarter of 2006. After March
31, 2006, Executive is not entitled to any minimum bonus payment.

 

(c) Executive has been granted (i) an option to purchase up to Five Hundred
Seven Thousand Five Hundred Seven (507,507) shares of the Company's common
stock, and (ii) an option to purchase an additional Five Hundred Thousand
(500,000) shares of the Company's common stock (both grants, collectively the
"Option Shares"), at an exercise price equal to $2.70 per share. Consistent with
the terms of the Company's 2003 Stock Option Plan, 25% will vest on the first
anniversary of the Original Date of this Agreement, with the remaining Shares
vesting in equal monthly installments over the following thirty-six (36) months
of Executive's employment with the Company. Except as otherwise provided in this
Agreement, vesting of Option Shares shall cease upon the termination of
Executive's employment with the Company. The Option Shares will be structured as
incentive stock options to the extent permitted by IRS regulations. Upon a
"Change in Control" (as defined in the 2003 Option Plan), the Option Shares will
vest in full.

 

(d) In the event of a termination without Cause, the Company agrees: (A) to
continue to pay Executive his then-current Base Salary for an additional twelve
(12) months following the termination date, with the payments to be made in
accordance with the Company's standard payroll practices, and on the Company's
normal paydays; and (B) to accelerate vesting of the Option Shares that would
have vested over the twelve (12) months following the termination date; however,
if required by Section 409A of the Internal Revenue Code, these payments and
acceleration may not begin until the first day of the seventh month following
Executive's termination of employment. The payments and the accelerated vesting
of Option Shares set forth in this section shall be referred to collectively as
the "Severance Benefits." Executive's right to the Severance Benefits is
expressly conditioned on Executive's execution of a customary general release of
claims in favor of the Company, its affiliates and their respective directors,
officers, employees, shareholders and partners, and his compliance with the
surviving provisions of this Agreement and the Company's Confidentiality
Agreement.

 

4. Executive Benefits. During the term of this Agreement, the Company will
provide to Executive such fringe benefits and perquisites that the Company
provides to other executives of the Company, including twenty seven (27) days of
paid time off and participation in all Company health, dental and other employee
benefit plans. In addition, the Company will reimburse Executive for reasonable
out-of-pocket business expenses incurred and documented in accordance with the
policies of the Company in effect from time to time. The Company will reimburse
Executive for up to $120,000 in relocation expenses, as well as one
house-hunting trip to Austin, Texas for Executive and his immediate family in
accordance with Staktek's Travel Policy, subject to the terms and conditions of
the relocation agreement attached as Exhibit B. In addition, for a period of one
(1) year from the Original Date, Executive is entitled to purchase up to $1.5
million of treasury shares of the Company's common stock directly from the
Company as a private placement, at a price per share equal to the closing price
on Nasdaq on the date of purchase. This stock will not be subject to vesting but
will be subject to Rule 144 promulgated under the Securities Act of 1933, other
applicable state and federal securities laws and the Company's policy on insider
trading, including the Company's restricted trading periods. The Company agrees
to reimburse Executive to up to $5,000 for Executive's current life insurance
policy, as long as Executive provides copies of receipts.

 

5. Restrictive Covenants.

 

(a) Consideration For Promise To Refrain From Competing. Executive agrees that
his services to the Company are special and unique; that the Company's
disclosure of confidential and proprietary information, trade secrets, and
specialized training and knowledge to Executive and Executive's level of
compensation, Severance Benefits and other benefits are in consideration of and
conditioned upon Executive's covenant not to compete with Company following his
termination as provided for in this Section 5. Executive further acknowledges
and agrees that the benefits received by Executive pursuant to this Agreement
constitute adequate consideration for Executive's agreement to this Section 5.
Executive acknowledges that this consideration is adequate for Executive's
promises contained within this Section 5 and gives rise to the Company's
interest in ensuring that he refrains from post-termination competition as
provided for herein.

 

(b) Covenant Not to Compete. The "Noncompetition Period" began on the Original
Date and will end twelve (12) months after the date on which Executive's
employment with the Company terminates for any reason (the "Termination Date").
During the Noncompetition Period, Executive will not, directly or indirectly, on
Executive's own behalf or as an officer, director, employee, consultant or other
agent of, or as a stockholder, partner or other investor in, any person or
entity (other than the Company or its affiliates):

 

(i)

Engage in (i) the development, design, manufacture or sale of memory module
stacking technology, (ii) the development, design, manufacture or sale of DIMM
manufacturing technology, or (iii) any other business of the Company (the
"Competing Business"), in each case for any competing business within any
geographic area in which the Company or its subsidiaries conducts any business
(including the United States) (the "Territory"). Executive shall not be
precluded from working for any company so long as he does not engage in the
specific prohibited activities described herein this section.



 

(ii)

Directly or indirectly influence or attempt to influence any customer, potential
customer, supplier or accounts of the Company or its subsidiaries located within
the Territory to purchase, sell or lease goods or services relating to a
Competing Business other than from or to the Company; or



 

(iii)

Solicit, encourage, or take any other action which is intended, directly or
indirectly, to induce any other employee of the Company to terminate such
employee's employment with the Company, or interfere in any manner with the
contractual or employment relationship between the Company and any other
employee of the Company, or hire or attempt to hire any former employee of the
Company whose termination from employment has been effective for ninety (90)
days or less.



 

Provided, however,

that the foregoing restrictions will not apply to any investment in publicly
traded securities constituting not more than 5% of the outstanding securities in
any class of such securities. For purposes of this Agreement, the term
"affiliate" means with respect to any person or entity any other person or
entity controlling, controlled by or under common control with such person or
entity. For purposes of this Section 5, the definition of "Business" will be the
business of the Company as of the date of Executive's termination and the
business of the Company actually proposed to be entered into as evidenced by
written and adopted business plans of the Company.





6. Directors' and Officers' Insurance. Company shall maintain a minimum of Ten
Million Dollars ($10,000,000) of Directors' and Officers' ("D&O") Insurance
while Executive is employed. The D&O policy shall be a third-party product. The
Company's failure to maintain uninterrupted D&O insurance coverage shall be
deemed a material breach of this Agreement, which shall entitle Executive to the
Severance Benefits, as defined and described above in Section 3(d).



7. Enforcement

 

(a) Executive represents to the Company that Executive is willing and able to
engage in businesses other than a Competing Business within the Territory and
that enforcement of the restrictions set forth in Section 5 would not be unduly
burdensome to Executive. The Company and Executive acknowledge and agree that
the restrictions set forth in Section 5 are reasonable as to time, geographic
area and scope of activity and do not impose a greater restraint than is
necessary to protect the goodwill and other business interests of the Company,
and Executive agrees that that the Company is justified in believing the
foregoing.

 

(b) If the provisions of Section 5 are found by a court of competent
jurisdiction to contain unreasonable or unnecessary limitations as to time,
geographical area or scope of activity, then such court is hereby directed to
reform such provisions to the minimum extent necessary to cause the limitations
contained therein as to time, geographical area and scope of activity to be
reasonable and enforceable.

 

(c) Executive acknowledges and agrees that the Company would be irreparably
harmed by any violation of Executive's obligations under Section 5 hereof and
that, in addition to all other rights or remedies available at law or in equity,
the Company will be entitled to injunctive and other equitable relief to prevent
or enjoin any such violation. If Executive violates Section 5, the period of
time during which the provisions thereof are applicable will automatically be
extended for a period of time equal to the time that Executive began such
violation until such violation permanently ceases.

 

8. Confidentiality and Proprietary Rights. Executive has read, signed and agrees
to abide by a Confidentiality Agreement, which is incorporated herein by
reference.

 

9. Mediation. In the event that any disputes arise between the Parties with
respect to this Agreement, the Parties acknowledge and agree that prior to
initiating any litigation regarding such dispute, they shall submit their
dispute to a mutually agreeable mediator for purposes of conducting non-binding
mediation in an effort to resolve the dispute without the necessity of
litigation.

 

10. No Obligation to Third Party. Executive represents and warrants that
Executive is not under any obligation to any person or other third party and
does not have any other interest which is inconsistent or in conflict with this
Agreement, or which would prevent, limit, or impair Executive's performance of
any of the covenants hereunder or Executive's duties as an employee of the
Company.

 

11. Entire Agreement. This Agreement, along with the agreements and documents
that make up the 2003 Stock Option Plan and the Company's Employee Innovations
and Proprietary Rights Assignment Agreement (which are incorporated herein by
reference), embodies the complete agreement of the parties with respect to the
subject matter hereof and supersedes any prior written, or prior or
contemporaneous oral, understandings or agreements between the parties that
relate in any way to the subject matter hereof. This Agreement may be amended
only in writing executed by the Company and Executive.

 

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective heirs, executors, administrators, legal
representatives and successors of the Company and Executive.

 

13. Notice. Any notice required or permitted under this Agreement must be in
writing and will be deemed to have been given when delivered personally, by
telecopy or by overnight courier service or three days after being sent by mail,
postage prepaid, to (a) if to the Company, to the Company's principal place of
business, or (b) if to Executive, to Executive's residence or to Executive's
latest address then contained in the Company's records (or to such changed
address as such person may subsequently give notice of in accordance herewith).

 

14. GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH SUBSTANTIVE LAWS OF TEXAS, WITHOUT GIVING EFFECT
TO ANY CONFLICTS OF LAW, RULE OR PRINCIPLE THAT MIGHT REQUIRE THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

15. Counterparts. This Agreement may be executed in counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.

 



 

IN WITNESS WHEREOF, the Company and Executive have executed and delivered this
Agreement as of the date first above written.

 



STAKTEK HOLDINGS, INC.





By:

 

/

Name:

 

Stephanie Lucie

Title:

 

Senior Vice President, General Counsel and Secretary





EXECUTIVE







WAYNE R. LIEBERMAN



 



 

 